Citation Nr: 0638835	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for post-operative 
residuals of a right ankle fracture, including degenerative 
joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD 
and a rating in excess of 20 percent for a right ankle 
disability.  In addition, the RO granted service connection 
for hearing loss, assigning an initial zero percent rating, 
and granted service connection for tinnitus, assigning an 
initial 10 percent rating, effective June 13, 2000.  

The veteran appealed the RO's decision and in May 2003, he 
and his spouse testified at a videoconference hearing before 
Veterans Law Judge F. Judge Flowers.  

In an October 2003 decision, the Board denied an initial 
compensable rating for hearing loss and an initial rating in 
excess of 10 percent for tinnitus.  The remaining issues on 
appeal -- entitlement to service connection for PTSD, 
entitlement to an increased rating for a right ankle 
disability, and entitlement to an earlier effective date for 
the award of service connection for tinnitus -- were remanded 
to the RO for additional evidentiary development.  

While the matter was in remand status, the veteran requested 
an additional Board hearing.  In August 2006, a 
videoconference hearing was held before Veterans Law Judge 
Kathleen K. Gallagher.

At the hearing, the veteran, through his attorney, indicated 
that he wished to withdraw his appeal regarding the issue of 
entitlement to an earlier effective date for the award of 
service connection for tinnitus.  Accordingly, the Board 
finds that such issue is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2006).  Thus, the 
remaining issues on appeal are as set forth on the cover page 
of this decision.  

As noted, two Veterans Law Judges of the Board have conducted 
hearings in this appeal.  Thus, this case has been assigned 
to a panel of three judges, including Judges Flowers and 
Gallagher.  See 38 U.S.C.A. §§ 7102, 7107 (West 2002); 
38 C.F.R. § 20.707 (2006).


FINDINGS OF FACT

1.  The veteran's account of in-service stressors has been 
effectively corroborated by the evidence of record.  

2.  Medical evidence shows that the veteran currently has 
PTSD as a result of his in-service stressors.

3.  The veteran's right ankle disability is manifested by 
degenerative joint disease, pain, limited motion, and 
instability, with no competent evidence of ankylosis or 
malunion of the tibia or fibula.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of a right ankle fracture, including 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an August 2001 letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  In any event, the RO corrected this 
deficiency in a July 2006 letter which was issued for the 
express purpose of satisfying the requirements of 
Dingess/Hartman.  Moreover, the veteran was advised of the 
specific criteria for rating his service-connected right 
ankle disability in the October 2002 Statement of the Case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In summary, the Board notes that the veteran is represented 
by experienced counsel and finds that "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  




Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  The veteran has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to his claims.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  The veteran has also been afforded a VA medical 
examination in connection with his claims.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the examination 
report provides the necessary medical opinion as well as 
sufficient reference to the pertinent schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
attorney has argued otherwise.  


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  At his May 1992 military discharge medical 
examination, no psychiatric abnormalities were identified.  
On a report of medical history, the veteran denied nervous 
trouble of any sort.  

The veteran's service personnel records show that he was 
assigned to the 82nd Combat Aviation Battalion (82nd CAB) from 
March 1983 to March 1986.  He was awarded the Army 
Achievement Medal for his contribution to the command's 
mission during this period.  According to his DD Form 214, 
his awards and decorations also include an Armed Forces 
Expeditionary Medal.  

In March 2000, the veteran submitted a claim of service 
connection for PTSD.  In support of his claim, he submitted a 
stressor statement outlining the traumatic events he 
reportedly experienced in Grenada.  Specifically, he 
indicated that he and his unit had been transported to 
Grenada in a C-130.  He indicated that the plane "landed in 
darkness under enemy fire." The veteran stated that he was 
nonetheless ordered to exit the aircraft and became separated 
from his unit.  He stated that he spent the rest of the night 
under cover behind some wooden crates.  The veteran indicated 
that he found this episode particularly stressful.  

The veteran also described additional incidents in his 
stressor statement, including witnessing another soldier 
commit suicide, watching an American soldier order his dog to 
attack and kill a Cuban hostage, and viewing the head from a 
decapitated man.  

The veteran was afforded a fee basis psychiatric examination 
in August 2001, at which he reported that he had participated 
in the invasion of Grenada while assigned to the 82nd 
Airborne Division.  He indicated that he had received 
incoming fire on several occasions in Grenada and once saw a 
man who had been decapitated.  After examining the veteran, 
the examiner diagnosed PTSD, mild.  He explained that the 
veteran met the criteria for a diagnosis of PTSD, based on 
his combat experiences in Grenada, as well as his current 
symptoms such as flashbacks, nightmares, and decreased social 
functioning.

In an August 2005 letter, the U.S. Armed Services Center for 
Unit Records Research (now known as the U.S. Armed Services 
Center for Unit Records Research (JSRRC)) provided 
documentation of the 82nd Combat Aviation Battalion's 
participation in the invasion of Grenada.  It further 
provided a history documenting the 82nd CAB's involvement in 
combat during Operation Urgent Fury.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service  
stressor occurred.  38 C.F.R. § 3.304(f) (2006); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App.  
128, 147 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the  
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

Analysis

The veteran claims that he developed PTSD as a result of 
combat experiences in Grenada.  

When PTSD is claimed as a result of combat stressors, the 
Board must first determine whether the veteran was engaged in 
combat and, if so, whether the claimed stressors are related 
to combat.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record does not support the 
conclusion that the veteran "engaged in combat with the 
enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  In 
that regard, the Board notes that the veteran did not have a 
combat-related military occupational specialty.  Rather, his 
primary duty was crane operator.  In addition, the veteran's 
service personnel records show that he did not receive any 
military citations indicative of combat service, such as the 
Purple Heart Medal or Combat Infantryman Badge.  While he was 
awarded an Armed Forces Expeditionary Medal, such award is 
not recognized as a combat decoration.  See Adjudication 
Procedure Manual, M21-1, Part III, para. 5.14(b)(1).  The 
probative evidence of record does not otherwise support a 
finding that the veteran participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

Where the record does not establish that the claimant engaged 
in combat with the enemy, he must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App.  128, 147 (1997).  

In this case, the Board notes that the record contains no 
evidence documenting the veteran's personal involvement in 
his claimed stressors.  Nonetheless, the Court has held that 
the corroboration of an alleged stressor does not require 
that there be corroboration of every detail, including the 
veteran's personal participation.  See e.g. Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (noting that "[a]lthough 
the unit records do not specifically state that the veteran 
was present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  

In this case, the veteran has described his traumatic 
experiences in Grenada, including being fired upon on several 
occasions.  His service personnel records confirm that he 
served with the 82nd Combat Aviation Battalion during 
Operation Urgent Fury in Grenada.  The JSRRC has provided a 
history documenting the participation of the veteran's unit 
in combat operations during Operation Urgent Fury, including 
episodes in which the unit received incoming fire.  Based on 
the foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that there is credible supporting 
evidence of a claimed in-service stressor.  See Pentecost, 
supra; see also 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

Although an in-service stressor has been established for 
purposes of 3.304(f), service connection for PTSD also 
requires medical evidence of a diagnosis of PTSD linked to 
those in-service stressors.  In that regard, the record is 
clear.  At the August 2001 fee basis psychiatric examination, 
the examiner concluded that the veteran met the criteria for 
a diagnosis of PTSD, based on his experiences in Grenada, as 
well as his current symptoms such as flashbacks, nightmares, 
and decreased social functioning.  The Board notes that there 
is no other medical evidence of record which contradicts this 
conclusion.  

In light of the evidence corroborating the veteran's claimed 
stressor, as well as the medical evidence showing that he 
currently has PTSD as a result of his in-service stressors, 
the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.304 (2006).


2.  Entitlement to an increased rating for post-operative 
residuals of a right ankle fracture, including degenerative 
joint disease, currently evaluated as 20 percent disabling.

Background

The veteran's service medical records show that he sought 
treatment in November 1986, after he sustained a right ankle 
injury when he slipped while playing football.  X-ray studies 
showed a density dorsal to the talus, possibly an avulsion 
fracture.  The assessment was grade I sprain of the right 
ankle.  

Subsequent service medical records show repeated complaints 
pertaining to the right ankle, including recurrent sprains.  
In April 1990, the veteran underwent arthrotomy and 
debridement of the right ankle.

At his May 1992 military discharge medical examination, 
degenerative joint disease of the right ankle was noted.  

In October 1992, shortly after his separation from service, 
the veteran filed an application for VA compensation 
benefits, seeking service connection a right ankle 
disability.  

In connection with his claim, the veteran was afforded a VA 
medical examination in November 1992, at which he reported 
pain, swelling, and instability in the right ankle.  X-ray 
studies were normal.  The diagnosis was surgery of the right 
ankle with apparent relaxation supination.  

In a December 1992 rating decision, the RO granted service 
connection for post-operative residuals of a fracture of the 
right ankle and assigned an initial 10 percent disability 
rating under Diagnostic Code 5271, effective from September 
20, 1992.

In April 1995, the veteran requested an increased rating for 
his right ankle disability.  At a VA medical examination in 
May 1995, he reported worsening right ankle symptoms.  He 
complained of right ankle instability to inversion.  He also 
reported stiffness and pain in the morning.  On examination, 
range of motion testing showed -30 degrees of dorsiflexion to 
+60 degrees of plantar flexion.  The joint was unstable to 
inversion.  The diagnosis was post-operative right ankle 
fracture with limitation of motion, joint instability, and 
traumatic arthritis.  

In a July 1995 rating decision, the RO assigned a 20 percent 
rating for the veteran's right ankle disability, effective 
April 7, 1995.  The 20 percent rating has remained in effect 
to date, but for a temporary total rating from February to 
September 1997, following ligament reconstruction surgery in 
February 1997.

The veteran now seeks a rating in excess of 20 percent for 
his service-connected right ankle disability.  

More recent medical records show that at a VA medical 
examination in May 2000, the veteran reported constant ankle 
pain, instability, swelling, and difficulty ambulating.  The 
examiner noted, however, that the veteran was a letter 
carrier and was able to work without difficulty.  Objective 
examination showed multiple, well-healed surgical scars.  
There were no pertinent abnormalities in weight bearing.  His 
posture was normal, but his gait was slightly abnormal.  The 
veteran had full range of right ankle motion.  There was some 
instability and weakness.  X-rays showed that the ankle 
mortise was maintained.  There were no bony abnormalities 
identified.  The diagnosis was status post fracture of the 
right ankle with ligamentous instability, no functional loss.  

At a fee basis examination in August 2001, the veteran 
reported that he walked 10 miles daily in his postal route.  
He indicated that he experienced pain and swelling in his 
ankle on a daily basis.  Objective examination showed 
surgical scars, with no underling tissue loss or limitation 
of function.  Range of motion testing revealed dorsiflexion 
to 25 degrees and plantar flexion to 45 degrees.  X-ray 
studies showed mild degenerative changes in the ankle.  

At his May 2003 Board hearing, the veteran reported daily 
ankle pain for which he took pain medication.  He indicated 
that he also had swelling and wore an ankle brace due to 
instability.  The veteran stated that he was no longer able 
to walk more than 1 hour daily and now had to drive a portion 
of his postal route.

A June 2003 private clinical record shows that the veteran 
reported that his ankle bothered him constantly.  He 
indicated that he was active and worked for the postal 
service, but felt that his ankle was beginning to affect his 
functioning.  The examiner noted that the veteran had a well-
healed surgical scar on the ankle which was "very 
symptomatic to him."  The examiner did not, however, 
delineate those subjective symptoms.  He noted that, 
radiographically, the veteran had bone chips off the fibula 
and a large talar beak abutting into the distal fibula.  

A July 2003 private clinical record from the same examiner 
noted that the veteran had provided him with a copy of 
38 C.F.R.  The examiner noted that the veteran had X-ray 
evidence of arthritis which "would be at least 20 percent" 
under Diagnostic Code 5003.  He noted that the veteran had 7 
arthritic spurs easily seen radiographically, at both the 
anterior and posterior tibia, anterior and posterior talus, 
lateral fibula, lateral tibia, as well as lateral talus.  The 
examiner also noted that the veteran had moderate to marked 
limited range of ankle motion, which would warrant between a 
10 and 20- percent rating under Diagnostic 5271.  

Private medical records dated from October to November 2003 
show that the veteran complained of right ankle pain and 
instability.  Examination showed no swelling and he had good 
range of ankle motion.  There was some tenderness to 
palpation.  CT scan showed no significant osteochondritis 
dissecans in the dome of the talus, although there was a 
large talar neck osteophyte.  Surgical removal was 
recommended, although the veteran apparently elected not to 
pursue surgical treatment.  

In March 2006, the veteran underwent VA medical examination 
at which he reported that he remained employed as a letter 
carrier for the postal service.  He indicated that he used to 
walk 8 to 10 miles daily in his job, but now limited his 
walking to approximately 2 miles daily because of his 
symptomatic right ankle.  He indicated that his ankle 
symptoms included weakness, intermittent pain, and 
instability.  He indicated that he had not missed any time 
from work due to his ankle.  Examination showed that the 
veteran had a normal gait.  His ankle was grossly normal, 
with no swelling, hypertrophy, or redness.  There was no 
tenderness to palpitation, except to the medial malleolus.  
Clinically, no instability of the ankle could be 
demonstrated.  Range of motion testing showed zero to 10 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  He had full rotational motion.  He had excellent 
muscular development and strength in the right lower 
extremity.  The veteran had no foot disability.  Examination 
of the foot was completely normal.  X-ray studies showed mild 
degenerative changes in the right ankle and possibly an old 
ununited avulsion fracture.  The impression was post-
operative fracture of the right ankle, symptomatic, with 
limitation of motion and degenerative joint disease.  The 
examiner indicated that there were no flare-ups of the 
veteran's right ankle disability.  He further indicated 
specifically that the veteran's right ankle was not 
ankylosed.  

At his August 2006 Board hearing, the veteran's attorney 
argued that the veteran was entitled to a 20 percent rating 
under Diagnostic Code 5271 based on limitation of motion, as 
well as a separate 20 percent rating under Diagnostic Code 
5010 based on traumatic arthritis.  She also noted that the 
veteran had ankle pain which limited his ability to walk.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  


Analysis

The veteran's service-connected right ankle disability is 
currently rated as 20 percent disabling under Diagnostic 
Codes 5010 and 5271.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
arthritis established by X-ray evidence will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.

Limitation of motion of the ankles is rated under Diagnostic 
Code 5271.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.  

Normal range of ankle motion is identified as dorsiflexion 
from 0-20 degrees and plantar flexion from 0-45 degrees.  38 
C.F.R. 4.71, Plate II. 

As noted, the veteran's right ankle disability is currently 
rated as 20 percent disabling under Diagnostic Code 5271.  
This is the maximum rating available under this provision.  

Under certain circumstances, additional disability may be 
awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those 
circumstances, however, are not present in this case because 
the veteran is already receiving the maximum disability 
rating available.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Here, the Board notes that it has considered the arguments of 
the veteran's attorney to the effect that he is entitled to 
separate 20 percent ratings for arthritis and limitation of 
motion under Diagnostic Codes 5010 and 5271.  However, a 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate him for 
the actual impairment of his earning capacity.  See Brady v. 
Brown, 4 Vet. App. 203 (1993); see also 38 C.F.R. § 4.14 
(2006) (the evaluation of the same disability under various 
diagnoses is to be avoided).  In this case, the 20 percent 
rating currently assigned accounts for both the veteran's 
arthritis and limitation of motion, as well as symptoms such 
as pain.  To assign separate 20 percent ratings for arthritis 
and limitation of motion would constitute pyramiding.  

The Board has also reviewed additional diagnostic codes 
pertaining to disabilities of the ankle, but can find no 
basis on which to assign a rating in excess of 20 percent.  
For example, there is no evidence of service-connected 
ankylosis ratable under Diagnostic Code 5270.  

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  As set forth above, the 
veteran's ankle joint is mobile.  Indeed, on medical 
examinations in May 2000 and August 2001, range of motion of 
the veteran's right ankle was normal.  Moreover, at the most 
recent VA medical examination in March 2006, the examiner 
specifically indicated that ankylosis of the right ankle was 
not present.  In view of the foregoing, the use of Diagnostic 
Code 5270 is inappropriate.

The Board has also considered application of Diagnostic Code 
5262.  Under that provision, a 40 percent rating is assigned 
for nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71.  In this case, however, 
despite repeated imaging studies, the Board notes that there 
have been no findings of nonunion or malunion of the tibia 
and fibula, ratable under Code 5262 (2006).  

The Board has considered the contentions of the veteran's 
attorney to the effect that the spurring shown on X-ray 
studies is "nonunion," but finds no support in the 
objective medical evidence of record to support her 
contentions.  As the record does not establish that she 
possesses a recognized degree of medical knowledge, she lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
absent competent evidence of nonunion of the tibia and 
fibula, the Board finds that application of Diagnostic Code 
6262 is not appropriate.  

The Board notes that the veteran's right ankle disability has 
resulted in surgical scar.  As noted, under the anti-
pyramiding provision of 38 C.F.R. § 4.14, the evaluation of 
the same disability or the same manifestation under various 
diagnoses is to be avoided.  A rating of the scar itself, 
however, would not violate the rule against pyramiding.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Nonetheless, in 
this case, the objective medical evidence shows that the 
veteran's surgical scars are asymptomatic, with no clinical 
findings of tenderness, limitation of function, etc.  The 
scar has been described as well healed and does not cover an 
area exceeding 6 square inches or 38 square centimeters.  
Absent objective evidence of a symptomatic surgical scar, a 
preponderance of the evidence is against a separate, 
compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 
7800- 7805 (pre and post August 30, 2002).

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting a rating in 
excess of 20 percent for a right ankle disability,  the Board 
finds that the preponderance of the evidence is  against the 
veteran's claim.  In that regard, the Board has carefully 
considered the veteran's submissions and testimony  regarding 
the severity of his right ankle symptomatology, but finds 
that such statements are less probative than the objective 
findings of competent medical professionals.  Thus, the Board 
finds that the benefit of the doubt rule does not apply.  38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
assignment of an extra-schedular rating under 38 C.F.R. §  
3.321(b)(1); however, the record contains no objective 
evidence that the veteran's service-connected right ankle 
disability results in marked interference with earning 
capacity or employment, beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Rather, the record shows that 
the veteran is employed full-time and has reported that he 
has lost no time from work as a result of his right ankle 
disability.  Likewise, there is no evidence that he has been 
frequently hospitalized for treatment of his service-
connected right ankle disability.  Accordingly, the Board 
finds that the impairment resulting from the veteran's right 
ankle disability is appropriately compensated by the 
currently assigned schedular rating.




ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right ankle fracture, including 
degenerative joint disease, is denied.  



			
	KATHLEEN K. GALLAGHER	F. JUDGE FLOWERS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


